DETAILED ACTION
This Office action is in response to the Amendment filed on 01 August 2022. Claims 1-4 and 6-21 are pending in the application. Claims 1, 10, and 17 are independent. Claim 5 has been cancelled. Claim 21 is newly submitted.

                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In light of the arguments presented in the Petition for Withdrawal of Restriction filed on 01 August 2022, the Restriction Requirement between Species I, II, and III has been withdrawn, and claims 10-20 have been examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806, of record, in view of Chen et al., US 2015/0261087, newly cited.
Li discloses a method of forming a semiconductor device, shown in Figs. 2-12, the method comprising: 
depositing a first work function layer 204 over a gate dielectric layer 203, see Fig. 2 and paragraph [0036]-[0040]; 
forming a first hard mask layer 301/302 over the first work function layer 204, see Fig. 3 and paragraph [0046]; 
forming a photoresist mask 401 over the first hard mask layer 301/302, wherein forming the photoresist mask 401 comprises depositing a bottom anti-reflective coating (BARC) layer over the first hard mask layer 301/302, see Fog. 4 and paragraph [0047]; 
etching a portion of the BARC layer 401, see Fig. 5 and paragraph [0048]; 
etching a portion of the first hard mask layer 301/302 using the BARC layer as a mask, see Fig. 6 and paragraph [0049]; 
etching a portion of the first work function layer 204 to expose a portion of the gate dielectric layer 203 through the first hard mask layer 301/302 and the first work function layer 204, as shown in Figs 7-9 and paragraph [0051]; 
removing the first hard mask layer, see Fig. 10 and paragraph [0052]; and 
depositing a second work function layer 1101/1201 over the first work function layer 204and over the portion of the gate dielectric layer 203, see Fig. 11 and paragraph [0055].
Li discloses forming a photoresist mask 401 over the first hard mask layer 301/302, wherein forming the photoresist mask 401 comprises depositing a bottom anti-reflective coating (BARC) layer over the first hard mask layer 301/302, see Fog. 4 and paragraph [0047]. Li discloses in paragraph [0047] that the photoresist mask 401 may include a photoresist and the bottom of the photoresist may have a bottom anti reflective coating (BARC). However, Li lacks anticipation of depositing a second hard mask layer over the BARC layer, wherein the second hard mask layer comprises an inorganic material. Chen et al. disclose a photoresist system which includes a BARC layer 105, an hard mask layer 1001 comprising an inorganic material, and an organic photoresist layer 107, see Fig. 10 and paragraphs [0133]-[0138], [0020], and [0041]. The photoresist system of Chen et al. enables the formation of a uniform photoresist layer over the substrate which ensures that subsequent etching can be better controlled, leading to a more efficient manufacturing process capable of making devices with smaller and smaller dimensions. Given the benefits associated with the  photoresist system of Chen et al., it would have been obvious to the skilled artisan to deposit a second hard mask layer over the BARC layer, wherein the second hard mask layer comprises an inorganic material. and to deposit an organic layer over the second hard mask layer in the known method of Li.
With respect to claim 4, Li discloses that the forming the first hard mask layer 301/302 comprises depositing an oxide having a thickness in a range of 8 A to 20 A, see paragraph [0046].  
With respect to claim 6, in the method of Li, the first hard mask layer 301/302 and the second hard mask layer 1001 have a same material composition, see paragraph [0046] of Li and [paragraph [0134] of Chen et al.
With respect to claim 7, Li discloses etching the portion of the first work function layer 204 comprises a wet etch process, see paragraph [0051]. However, Li fails to disclose using the BARC layer as a mask during the wet process. However, it would have been obvious to the skilled artisan that the photoresist mask 401 could have remained in place until after the removal of the first work function layer 204.to protect the PMOS region during the etching process used to remove the first hard mask layer 301/302 and the first work function layer 204.
With respect to claim 8, in the method of Li, the first work function layer 204 is a p-type work function layer (see paragraph [0040]) and the second work function layer 1201 is an n-type work function layer (see paragraphs [0055] and [0056]).  
In the method of Li, the first work function layer 204 is a p-type work function layer (see paragraph [0040]) and the second work function layer 1201 is an n-type work function layer (see paragraphs [0055] and [0056]). Although Li teaches that the second the second work function layer 1101 is a p-type work function layer, Li lacks anticipation of the first work function layer being an n-type work function layer. However, it would have been within the purview of the skilled artisan to deposit the first work function layer 204 as an n-type work function layer and to subsequently remove the n-type work function layer from the PMOS region and to then deposit the p-type work function layer 1101, as shown in Fig. 11. Therefore, it would have been obvious to the skilled artisan that the first work function layer 204 could have been an n-type work function layer.
With respect to claim 21, in the method of Chen et al., etching of the organic layer 107 stops at the hard mask layer 1001, and the BARC layer 105 is then removed using an etching process that utilizes the photoresist 107 and the hard mask layer 1001 (now patterned) as a masking layer. In light of the disclosure of Chen et al., it would have been obvious to the skilled artisan that the second hard mask layer has a high etch selectivity relative to the BARC layer and the organic layer, since neither the organic layer 107  nor the BARC layer are removed during the etching of the hard mask layer 1001.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806, in view of Chen et al., US 2015/0261087, newly cited, as applied to claim 1 above, and further in view of Furusawa et al., US 2004/0048203, of record.
Li is applied as above. Li lacks anticipation of forming the first hard mask layer comprises depositing a material that accumulates positive charge on exposed surfaces of the material, as required in dependent claim 2, and of the first hard mask layer comprising aluminum oxide. Furusawa et al. disclose that silicon oxide and aluminum oxide are functionally equivalent hard mask materials, see paragraph [0009]. In light of the disclosure of Furusawa et al., it would have been obvious to the skilled artisan that aluminum oxide could be used as the material of hard mask layer 301. Using aluminum oxide as the hard mask layer 301 in the known method of Li would comprise depositing a material that accumulates positive charge on exposed surfaces of the material, as required in dependent claim 2.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806, in view of Furusawa et al., US 2004/0048203, both of record.
With respect to claim 10, Li discloses a method of forming a semiconductor device, the method comprising: 
depositing a gate dielectric layer 203 over a semiconductor substrate, see Fig. 2 and paragraph [0036]; 
depositing a first work function layer 204 over the gate dielectric layer 203, see Fig. 2 and paragraph [0036]-[0040]; 
depositing a first hard mask layer 301/302 over the first work function layer 204, see Fig. 3 and paragraph [0046]; 
depositing a bottom anti-reflective coating (BARC) layer 401 over the first work function layer 204, see Fig. 4 and paragraph [0047]; 
patterning the BARC layer 401, see Fig. 5 and paragraph [0048]; 
etching a portion of the first hard mask layer 301/302 and a portion of the first work function layer 204 to expose a portion of the gate dielectric layer 203, wherein during the etching the BARC layer is used as a mask, see Figs. 6-10 and paragraphs [0049]-[0052]; and 
depositing a second work function layer 1101/1201 over the exposed portion of the gate dielectric layer 203, see Figs. 11 and 12 and paragraphs [0055]-[0056]. 
Although Li teaches depositing a first hard mask layer 301/302 over the first work function layer 204, see Fig. 3 and paragraph [0046], Li lacks anticipation only of the first hard mask layer comprising aluminum oxide. Furusawa et al. disclose that silicon oxide and aluminum oxide are functionally equivalent hard mask materials, see paragraph [0009]. In light of the disclosure of Furusawa et al., it would have been obvious to the skilled artisan that aluminum oxide could be used as the material of hard mask layer 301 in the known method of Li. 

Claim 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806, in view of Furusawa et al., US 2004/0048203, both of record, as applied to claim 10 above, and further in view of Yan et al., CN 101722158, and Papanu et al., WO 2007/030476, both newly cited.
With respect to claim 11, Li discloses that etching the portion of the first hard mask layer 301/302 and the portion of the first work function layer comprises: a first wet etch process using that removes the portion of the first hard mask layer (see paragraph [0051]); and a second wet etch process using a mixture comprising de-ionized water, hydrochloric acid (HCl), and hydrogen peroxide (H202) that removes the portion of the first work function layer (see paragraph [0051]. However, Li does not teach that the first wet etch process uses alkaline ammonium hydroxide (NH40H).  However, it is known in the art that silicon oxide can be removed by wet etching using alkaline ammonium hydroxide (NH40H), see paragraph [0004] of Yan et al. Therefore, it would have been obvious to the skilled artisan that the first hard mask layer 301/302 which comprises silicon oxide could be removed by a wet etch process using alkaline ammonium hydroxide (NH40H) in the known method of Li, since the wet etch process disclosed by Li and the wet etch process disclosed by Yan et al. are functionally equivalent for the removal of silicon oxide.  
Although Li discloses that the second wet etch process using a mixture comprising de-ionized water, hydrochloric acid (HCl), and hydrogen peroxide (H202), it would have been obvious to the skilled artisan that ozonated de-ionized water could have been used in the SC2 cleaning solution, since ozonated de-ionized water provides a sufficiently reactive oxidizing media to leave the substrate surfaces hydrophilic and serves to oxidize any organic contaminants on the substrate surface, see paragraph [0022] of Papanu et al.
With respect to dependent claims 14-16, the temperatures at which the first and second wet etch processes are performed and the concentration of the solutions and/or the concentrations of the components in the solutions are deemed an obvious processing parameter to optimize and clearly ascertainable through routine experimentation, in order to effectively remove the first hard mask layer and the  first work function layer.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806, in view of Furusawa et al., US 2004/0048203, both of record, further in view of Yan et al., CN 101722158, and Papanu et al., WO 2007/030476, both newly cited, as applied to claim 11 above, further in view of Chen et al., US 2015/0261087, newly cited.
With respect to claim 12, Li is applied as above. Li discloses forming a photoresist mask 401 over the first hard mask layer 301/302, wherein forming the photoresist mask 401 comprises depositing a bottom anti-reflective coating (BARC) layer over the first hard mask layer 301/302, see Fig. 4 and paragraph [0047]. Li discloses in paragraph [0047] that the photoresist mask 401 may include a photoresist and the bottom of the photoresist may have a bottom anti reflective coating (BARC). However, Li lacks anticipation of depositing an oxide layer over the BARC layer; and spin-on coating a photoresist layer over the oxide layer. Chen et al. disclose a photoresist system which includes a BARC layer 105, an hard mask layer 1001 comprising an oxide (see paragraph [0134]), and an organic photoresist layer 107 which is formed by spin-on coating (see paragraph [0075], see Fig. 10 and paragraphs [0133]-[0138], [0020], and [0041]. The photoresist system of Chen et al. enables the formation of a uniform photoresist layer over the substrate which ensures that subsequent etching can be better controlled, leading to a more efficient manufacturing process capable of making devices with smaller and smaller dimensions. Given the benefits associated with the  photoresist system of Chen et al., it would have been obvious to the skilled artisan to deposit an oxide hard mask layer over the BARC layer, and spin-on coating a photoresist layer over the oxide layer in the known method of Li.
With respect to claim 13, in light of Yan et al., the first wet etch process would remove portions of the oxide layer.  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806, of record, in view of Chen et al., US 2015/0261087, newly cited, further in view of Furusawa et al., US 2004/0048203, of record.
With respect to claim 17, Li discloses a method comprising: 
depositing a first work function layer 204 over a semiconductor fin 212 see Fig. 2 and paragraph [0036]-[0040]; 
depositing a first hard mask layer 301/302 over the first work function layer 204, the first hard mask layer 301/302 comprising a first material, see Fig. 3 and paragraph [0046]; 
forming a bottom anti-reflective coating (BARC) layer 401 over the first hard mask layer 301/302, see Fig. 4 and paragraph [0047]; 
performing an etching process that uses positive ions (dry etching, also referred to as plasma etching; dry etching is defined as Dry Etching is the removal of plastic or other semiconductor material using plasma as opposed to chemical treatment) to remove portions of the BARC layer 401, see Fig. 5 and paragraph [0048];
removing a portion of the first hard mask layer 301/302 to expose a portion of the first work function layer 204 see Figs. 6-8 and paragraphs [0049]-[0051]; and 
removing the portion of the first work function layer 204 through the first hard mask layer, see Figs. 9-10 and paragraph [0051]-[0052].  
Although Li teaches forming a bottom anti-reflective coating (BARC) layer 401 over the first hard mask layer 301/302, see Fig. 4 and paragraph [0047], Li fails to teach depositing a second hard mask layer over the BARC layer. Chen et al. disclose a photoresist system which includes a BARC layer 105, an hard mask layer 1001 comprising an inorganic material, and an organic photoresist layer 107, see Fig. 10 and paragraphs [0133]-[0138], [0020], and [0041]. The photoresist system of Chen et al. enables the formation of a uniform photoresist layer over the substrate which ensures that subsequent etching can be better controlled, leading to a more efficient manufacturing process capable of making devices with smaller and smaller dimensions. Given the benefits associated with the  photoresist system of Chen et al., it would have been obvious to the skilled artisan to deposit a second hard mask layer over the BARC layer in the known method of Li.
Although Li teaches depositing a first hard mask layer 301/302 over the first work function layer 204, see Fig. 3 and paragraph [0046], Li lacks anticipation of disclosing that during the etching process the positive ions of the etching process experience a repulsive force from the first material. In the known method of Li, the first hard mask material 301/302 comprises silicon oxide, see paragraph [0046]. However, Furusawa et al. disclose that silicon oxide and aluminum oxide are functionally equivalent hard mask materials, see paragraph [0009]. In light of the disclosure of Furusawa et al., it would have been obvious to the skilled artisan that aluminum oxide could be used as the material of hard mask layer 301 in the known method of Li. Using aluminum oxide as the hard mask layer 301 in the known method of Li would cause positive charge to accumulate on the surface of the hard mask material in the known method of LI, hence,  during the etching process the positive ions of the etching process would experience a repulsive force from the first material of the hard mask layer.
With respect to claim 18, as shown in Fig. 10 of Li, removing the portion of the first work function layer 204 exposes a portion of a gate dielectric layer 203 that underlies the first work function layer 204, see Fig. 10.  
With respect to claim 19, in the method of Li, a second work function layer 1101/1201 is deposited over the first work function layer 204, through the first work function layer, and over the portion of the gate dielectric layer 203, see Figs. 11 and 12 and paragraphs [0055]-[0056].  
With respect to claim 20 in the method of Li, removing the portion of the first hard mask layer 301/302 and removing the portion of the first work function layer 204 each comprises using the BARC layer 401 as a mask, as shown in Figs. 6-8.  

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-21 have been considered but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822